Exhibit 10.3
 
CHINA YONGXIN PHARMACEUTICALS, INC.
 
2010 EQUITY INCENTIVE PLAN
 
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
 


 
This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
the ___ day of ______, 20__ (the “Grant Date”), is between China Yongxin
Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and                     (the “Optionee”), a [choose one] [key employee,
director, advisor and/or consultant] of the Company or of a Subsidiary of the
Company (a “Related Corporation”), pursuant to the China Yongxin
Pharmaceuticals, Inc. 2010 EQUITY INCENTIVE PLAN (the “Plan”).
 
WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 (“Common Shares”) in
accordance with the provisions of the Plan, a copy of which is attached hereto;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of ________
Common Shares. The Option is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time (but only
to the extent that such amendments apply to outstanding options). Such terms and
conditions are incorporated herein by reference, made a part hereof, and shall
control in the event of any conflict with any other terms of this Option
Agreement. The Option granted hereunder is intended to be a nonqualified stock
option (“NQSO”) and not an incentive stock option (“ISO”) as such term is
defined in section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
2. Exercise Price. The exercise price of the Common Shares covered by this
Option shall be ____ per share. It is the determination of the committee
administering the Plan (the “Committee”) that on the Grant Date the exercise
price was not less than the greater of (i) 100% of the “Fair Market Value” (as
defined in the Plan) of a Common Share, or (ii) the par value of a Common Share.
 
3. Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, this Option shall expire on __________ __, 20__ (the
“Expiration Date”). This Option shall not be exercisable on or after the
Expiration Date.
 
4.  Exercise of Option. Subject to any acceleration vesting provisions contained
in the Plan, the Optionee shall have the right to purchase from the Company, on
and after the following dates, the following number of Common Shares, provided
the Optionee has not terminated his or her service as of the applicable vesting
date:
 
 
 

--------------------------------------------------------------------------------

 
 
Date Installment Becomes Exercisable   Number of Option Shares
 
    ________ Shares
 
    an additional ________ Shares
 
    an additional ________ Shares
 
    an additional ________ Shares
 
5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised by written notice to
the Company at its principal office. The form of such notice is attached hereto
and shall state the election to exercise the Option and the number of whole
shares with respect to which it is being exercised; shall be signed by the
person or persons so exercising the Option; and shall be accompanied by payment
of the full exercise price of such shares. Only full shares will be issued.
 
[The Committee should select which of the following methods of payment will be
permitted:]
 
The exercise price shall be paid to the Company -
 
(a) in cash, or by certified check, bank draft, or postal or express money
order;
 
(b) through the delivery of Common Shares;
 
(c) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option;
 
(d) in Common Shares newly acquired by the Optionee upon the exercise of the
Option; or
 
(e) in any combination of (a), (b), (c), or (d) above.
 
[In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.]
 
 
 

--------------------------------------------------------------------------------

 
 
Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.
 
Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship)
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
or persons after the death or disability (as determined in accordance with
section 22(e)(3) of the Code) of the Optionee, the notice shall be accompanied
by appropriate proof of the right of such person or persons to exercise the
Option. All Common Shares that are purchased upon exercise of the Option as
provided herein shall be fully paid and non-assessable.
 
Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law. Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations under
Section 10 of the Plan.
 
6. Transferability of Option. This Option is not assignable or transferable, in
whole or in part, by the Optionee other than by will or by the laws of descent
and distribution. During the lifetime of the Optionee, the Option shall be
exercisable only by the Optionee or, in the event of his or her disability, by
his or her guardian or legal representative.
 
7. Termination of Service by Optionee. If the Optionee’s service with the
Company and all Related Corporations is terminated by the Optionee for any
reason other than death or disability prior to the Expiration Date, this Option
may be exercised, to the extent of the number of Common Shares with respect to
which the Optionee could have exercised it on the date of such termination of
service by the Optionee at any time prior to the earlier of (i) the Expiration
Date or (ii) ninety (90) days after the date of such termination of service.
[The Plan provides for this period as a default. The Committee may provide for
different exercise periods in any particular NQSO.] Any part of the Option that
was not exercisable immediately before the Optionee’s termination of service
shall terminate at that time.
 
8. Disability. If the Optionee becomes disabled (as determined in accordance
with section 22(e)(3) of the Code) during his or her service and, prior to the
Expiration Date, the Optionee’s service is terminated as a consequence of such
disability, this Option may be exercised, to the extent of the number of Common
Shares with respect to which the Optionee could have exercised it on the date of
such termination of service by the Optionee or by the optionee’s legal
representative, at any time prior to the earlier of (i) the Expiration Date or
(ii) ninety (90) days after such termination of service. Any part of the Option
that was not exercisable immediately before the Optionee’s termination of
service shall terminate at that time.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Termination of Service by Company without Cause or by Optionee with Good
Reason. If the Optionee’s service with the Company and all Related Corporations
is terminated by the Company for any reason other than Cause (or is terminated
by the Optionee for Good Reason) prior to the Expiration Date, this Option may
be exercised, to the extent of the number of Common Shares with respect to which
the Optionee could have exercised it on the date of such termination of
employment by the Optionee at any time prior to the earlier of (i) the
Expiration Date, or (ii) one year after such termination of service. Any part of
the Option that was not exercisable immediately before the Optionee’s
termination of employment shall terminate at that time.
 
10. Death. If the Optionee dies during his or her service and prior to the
Expiration Date, or if the Optionee’s service is terminated for any reason (as
described in Paragraphs 7, 8 and 9) and the Optionee dies following his or her
termination of service but prior to the earlier of the Expiration Date or the
expiration of the period determined under Paragraph 7, 8 or 9 (as applicable to
the Optionee), this Option may be exercised, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of his or her death by the Optionee’s estate, personal representative or
beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Optionee’s death, at any time prior to the
earlier of (i) the Expiration Date or (ii) one year after the date of the
Optionee’s death. Any part of the Option that was not exercisable immediately
before the Optionee’s death shall terminate at that time.
 
11. Termination for Cause. If the Optionee’s service with the Company and all
Related Corporations is terminated by the Company for Cause prior to the
Expiration Date, any unexercised portion of this Option shall immediately
terminate at that time.
 
12. Securities Matters. (a) If, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the Common Shares
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, or that
the disclosure of non-public information or the satisfaction of any other
condition is necessary as a condition of, or in connection with, the issuance or
purchase of Common Shares hereunder, such Option may not be exercised, in whole
or in part, unless such listing, registration, qualification, consent or
approval, or satisfaction of such condition shall have been effected or obtained
on conditions acceptable to the Board of Directors. The Company shall be under
no obligation to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition. The Committee shall inform the
Optionee in writing of any decision to defer or prohibit the exercise of an
Option. During the period that the effectiveness of the exercise of an Option
has been deferred or prohibited, the Optionee may, by written notice, withdraw
the Optionee’s decision to exercise and obtain a refund of any amount paid with
respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b) The Company may require: (i) the Optionee (or any other person exercising
the Option in the case of the Optionee’s death or Disability) as a condition of
exercising the Option, to give written assurances, in substance and form
satisfactory to the Company, to the effect that such person is acquiring the
Common Shares subject to the Option for his or her own account for investment
and not with any present intention of selling or otherwise distributing the
same, and to make such other representations or covenants; and (ii) that any
certificates for Common Shares delivered in connection with the exercise of the
Option bear such legends, in each case as the Company deems necessary or
appropriate, in order to comply with federal and applicable state securities
laws, to comply with covenants or representations made by the Company in
connection with any public offering of its Common Shares or otherwise. The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.
 
(c) The Optionee shall have no rights as a shareholder with respect to any
Common Shares covered by the Option (including, without limitation, any rights
to receive dividends or non-cash distributions with respect to such shares)
until the date of issue of a stock certificate to the Optionee for such Common
Shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.
 
13. Governing Law. This Option Agreement shall be governed by the applicable
Code provisions to the maximum extent possible. Otherwise, the laws of the State
of Delaware (without reference to the principles of conflict of laws) shall
govern the operation of, and the rights of the Optionee under, the Plan and
Options granted thereunder.
 


 
IN WITNESS WHEREOF, the Company has caused this Nonqualified Stock Option
Agreement to be duly executed by its duly authorized officer, and the Optionee
has hereunto set his or her hand and seal, all as of the ____ day of __________,
20_.
 


 
CHINA YONGXIN PHARMACEUTICALS, INC.
 
 By:     _____________________________
 
Name: ____________________________
 
Title: _____________________________
 


 
Optionee: _________________________
 
 
 

--------------------------------------------------------------------------------

 
 
CHINA YONGXIN PHARMACEUTICALS, INC.
 
2010 EQUITY INCENTIVE PLAN
 


 
Notice of Exercise of Nonqualified Stock Option
 
I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of _________ __, 20_, by China
Yongxin Pharmaceuticals, Inc. (the “Company”), with respect to the following
number of shares of the Company’s common stock (“Shares”), par value $0.001 per
Share, covered by said option:
 


 
Number of Shares to be purchased: _______
 
Purchase price per Share: $_______
 
Total purchase price: $_______
 


 
A. Enclosed is cash or my certified check, bank draft, or postal or express
money order in the amount of $__________ in full/partial [circle one] payment
for such Shares;
 
and/or
 
B. Enclosed is/are           Share(s) with a total fair market value of
$                  on the date hereof in full/partial [circle one] payment for
such Shares;
 
and/or
 
C. I have provided notice to                        [insert name of broker], a
broker, who will render full/partial [circle one] payment for such Shares.
[Optionee should attach to the notice of exercise provided to such broker a copy
of this Notice of Exercise and irrevocable instructions to pay to the Company
the full exercise price.]
 
and/or
 
D. I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.
 
 
 

--------------------------------------------------------------------------------

 
 
Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*
:                                            ; and sent
to                                                 .


 


 
DATED:                 ___, 20__
 
 Optionee’s Signature:_____________________________
 


 
*Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.
 
 
 

--------------------------------------------------------------------------------

 